United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-585
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 29, 2006, which denied her claim for a
recurrence of a medical condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish that she
sustained a recurrence of a medical condition causally related to her accepted bilateral wrist
condition.
FACTUAL HISTORY
On May 18, 2000 appellant, then a 41-year-old mail handler, filed an occupational
disease claim alleging that she developed numbness in her hands while performing her mail
handler duties which included repetitive grasping, pulling and lifting of mail sacks. She became
aware of her condition on April 23, 1998. An electromyogram (EMG) performed by

Dr. Paul D. Flaggman, an osteopath, dated May 18, 2000, revealed bilateral carpal tunnel
syndrome and bilateral de Quervain’s tendinitis, probably occupationally related. Appellant
reported that she experienced numbness in her hands beginning two years ago and worked in a
position which required repetitive motion of her hands. On June 7, 2000 Dr. Flaggman noted
that appellant could work eight hours per day with restrictions on lifting, grasping and fine
manipulation. The Office accepted appellant’s claim for bilateral wrist tendinitis, enthesopathy
of wrist and carpus bilateral. Appellant returned to light duty on June 10, 2000 and later returned
to regular duty.
On June 16, 2006 appellant filed a Form CA-2a, notice of recurrence of a medical
condition. She noted that she experienced ongoing numbness and pain in both hands since
April 23, 1998 causally related to her accepted condition. Appellant was working regular duty
and did not stop work.
By letter dated July 17, 2006, the Office advised appellant of the evidence needed to
establish her claim for a recurrence of a medical condition. It requested that she submit a
physician’s reasoned opinion addressing the relationship of her claimed recurrent condition and
the original work injury.
In a memorandum dated August 4, 2006, the employing establishment noted that
appellant had not submitted medical documentation since May 18, 2000. The employer further
noted that there was no medical documentation restricting appellant to limited duty and appellant
continued to work her full-duty assignment.
Appellant submitted a statement noting that her wrist condition worsened. She indicated
that she received medical treatment in 1998 and was prescribed a wrist splint; however, she did
not seek treatment after this time. Appellant submitted a duplicate of Dr. Flaggman’s report
dated May 18, 2000 which revealed bilateral carpal tunnel syndrome and bilateral de Quervain’s
tendinitis which was probably occupationally related. In a June 22, 2006 report, Dr. R. Craig
Saunders, a Board-certified orthopedic surgeon, treated appellant for symptoms of nocturnal pain
and numbness. Dr. Saunders noted that an EMG in 2000 revealed mild carpal tunnel syndrome
and he diagnosed bilateral carpal tunnel right hand dominate and triggering phenomenon which
was worse on the left than the right. He recommended conservative treatment.
In a decision dated September 29, 2006, the Office denied appellant’s claim for a
recurrence of a medical condition.
LEGAL PRECEDENT
A claimant seeking compensation under the Federal Employees’ Compensation Act1 has
the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.2 In this case, appellant has the burden of establishing that
she sustained a recurrence of a medical condition causally related to her accepted occupational
1

5 U.S.C. §§ 8101-8193.

2

Mary A. Ceglia, 55 ECAB 626 (2004).

2

disease. This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
condition is causally related to the accepted conditions and supports that conclusion with sound
medical rationale.3 Where medical rationale in support of the physician’s opinion is not present,
the medical evidence is of diminished probative value.4
Office regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.5 In order to establish that her claimed
recurrence of the condition was caused by the accepted injury, medical evidence of bridging
symptoms between her present condition and the accepted conditions must support the
physician’s conclusion of a causal relationship.6
ANALYSIS
The Office accepted appellant’s claim for bilateral wrist tendinitis, enthesopathy of wrist
and carpus bilateral. She did not stop working but filed a claim for a recurrence alleging that she
had ongoing symptoms in both hands. However, appellant did not submit a well-reasoned
narrative from a physician relating her claimed recurrent condition to her accepted employment
injury.
In support of her claim she submitted Dr. Flaggman’s May 18, 2000 report. This
evidence is of no value in establishing the claimed recurrence of a medical condition as the
report was previously considered by the Office when it accepted appellant’s claim. It does not
address her claimed recurrent condition as of 2006.
On June 22, 2006 Dr. Saunders treated appellant for symptoms of nocturnal pain and
numbness in both hands and diagnosed bilateral carpal tunnel right hand dominate, triggering
phenomenon, worse on the left than the right and recommended conservative treatment.
However, Dr. Sanders failed to address how appellant’s symptoms were causally related to the
accepted employment injury. He did not explain how or why the trigger thumb was related to
the accepted bilateral tendinitis. The Office never accepted that appellant developed trigger
thumb as a result of her April 23, 1998 work injury and there is no reasoned medical evidence to
support such a conclusion.7 Therefore, these reports are insufficient to meet appellant’s burden
of proof.

3

See id.

4

Id.

5

20 C.F.R. § 10.5(y).

6

See supra note 2.

7

Where an employee claims that a condition not accepted or approved by the Office was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200 (2004).

3

Appellant did not submit any other medical evidence documenting her need for medical
treatment in 2006 was due to her accepted condition. Therefore, appellant did not meet her
burden of proof in establishing that she sustained a recurrence of a medical condition.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of a medical condition causally related to her accepted bilateral wrist
tendinitis, enthesopathy of wrist and carpus bilateral.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

